DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 17-45 are pending as amended on 12/20/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        This application is a CON of 15/819,548 11/21/2017 PAT 10584564; 15/819,548 is a CIP of 14/940,209 11/13/2015 PAT 10106730; 15/819,548 has PRO 62/247,328 10/28/2015; 15/819,548 has PRO 62/080,448 11/17/2014. 

Terminal Disclaimer
7.         The terminal disclaimer filed on 12/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 

Response to Amendment
8.         Applicant's amendment filed on 12/20/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to claims 17-31, 36, 38 under 35 U.S.C. 102(a)(2) as being anticipated by Sherman (US 2016/0137912), and claims 32-35, 37, 39-45 under 35 U.S.C. 103 as being unpatentable over Sherman in view of Corre (US 7510015) filed on 12/20/21, have been fully considered but are not persuasive. Applicants have argued that Sherman (US 2016/0137912) is not prior art to the present
application since Sherman (US 2016/0137912) and the present application have the same priority date. This is not persuasive because features of instant claims 32-35, 37, 39-45 were not disclosed in the original application # 14/940209 (Sherman (US 2016/0137912)). The current application is CIP of # 14/940209 and CON of 15/819484. The priority date of current application is considered 10/28/2015 (# 62/247328). Accordingly, previous rejections have been maintained. 
10.         Applicant's arguments with respect double patenting rejection filed on 12/20/21, have been fully considered but are moot in view of terminal disclaimer. Accordingly, double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 102
11.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.        Claims 17-31, 36, 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sherman (US 2016/0137912).
           (Elements of this rejection are set forth in the action dated 09/28/21, reiterated below in its entirety)
           Regarding claims 17, 19-31, Sherman discloses a method of using an expendable tube in a geologic structure (para [0009], [0023]), the method comprising providing the expendable tube, wherein the tube is formed of a body such as expandable composite material having outer surface (para [0061]), wherein the said expandable composite material includes polymer matrix such as epoxys and expandable material or filler comprising one or more materials selected from the group consisting of Ca, Li, CaO, Li2O, Na2O, Fe, Al, Si, Mg, K2O and Zn (para [0016]-[0017]), wherein the expandable filler constitute 10-80 vol% of the expandable composite material (para [0013]), wherein the expandable composite material causes the portion of the body to expand when the filler is activated by the reaction such as hydrolization, carbonation, and oxidation reaction, or combination thereof (para [0011, [0014]).  Sherman further discloses inserting the expandable tube member into a desired location in the geologic structure prior to said expandable tube member being fully expanded, activating the expandable filler particles, and maintaining the expandable tube member in the desired location until the expandable tube member having is sufficiently expanded to perform its desired use (para [0028], [0035], [0070]).
           Regarding claim 18, Sherman discloses the use of expandable material as a packer (para [0007]). 
           Regarding claims 36, 38, Sherman discloses the expandable material can include a surface coating or protective layer that is formulated to control the timing and/or conditions under which the reaction or expanding occurs, wherein the surface coating can be formulated to dissolve when exposed to a controlled external stimulus (e.g., temperature and/or pH, chemicals, etc.), wherein the surface coating can be used to control activation of the expanding of the core or core composite, wherein the surface coating can include one or more materials such as, but not limited to, polyester, polyether, polyamine, polyamide, polyacetal, polyvinyl, polyureathane, epoxy, polysiloxane, polycarbosilane, polysilane, and polysulfone (para [0021]).

Claim Rejections - 35 USC § 103
13.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.       Claims 32-35, 37, 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claim 17 above, and further in view of Corre (US 7510015).
           (Elements of this rejection are set forth in the action dated 09/28/21, reiterated below in its entirety)
          Sherman includes features of claim 17 above.
           Regarding claims 32-33, Sherman does not disclose expendable tube material comprises reinforcement structure such as reinforcing fibers, flakes, ribs, and/or mesh.
          However, Corre discloses expandable wellbore packers comprising reinforcement structure such as fiber-reinforced polymers or nanofiber (column 1, lines 6-19, column 5, lines 15-67). 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified packers containing expendable tube material of Sherman with the aforementioned teachings of Corre to provide reinforcement material such as fiber-reinforced polymers or nanofiber in order to use such packers to seal the wellbore. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, reinforcement material for the reinforcing or strengthening purpose of the packers containing expendable tube material.
           Regarding claims 34-35, modified Sherman discloses same reinforcement material as instantly claimed, the property of the reinforcement material such as increasing hoop and collapse strength would necessarily be the same as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claims 37, 39, Sherman discloses the expandable material can include a surface coating or protective layer that is formulated to control the timing and/or conditions under which the reaction or expanding occurs, wherein the surface coating can be formulated to dissolve when exposed to a controlled external stimulus (e.g., temperature and/or pH, chemicals, etc.), wherein the surface coating can be used to control activation of the expanding of the core or core composite, wherein the surface coating can include one or more materials such as, but not limited to, polyester, polyether, polyamine, polyamide, polyacetal, polyvinyl, polyureathane, epoxy, polysiloxane, polycarbosilane, polysilane, and polysulfone (para [0021]).
           Regarding claims 40-45, Sherman discloses expendable material, e.g. tube member used as wellbore packers (para [0007], [0009]). Sherman does not disclose expendable tube material comprises the sealing member disclosed in instant claim.
         However, Corre discloses expandable wellbore packers comprising expandable elastomeric sealing member in the slot of outer surface of the tube/packers to partially or fully confronting to an outer surface of a wellbore wall or pipe during or after expansion of expandable tube material (column 1, lines 6-19, column 5, lines 15-67). 
         It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the packers of Sherman by including expandable elastomeric sealing member in the slot of outer surface of the tube/packers, as taught by Corre to partially or fully confronting to an outer surface of a wellbore wall or pipe during or after expansion of the expandable tube material.

Conclusion
16.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766